Per Curiam.
The testimony offered by the plaintiff tended to show that the Van Fleet order of November 19, 1929, procured through a party other than the defendant Sara J. Kizer, was improperly excluded.
The judgment so far as appealed from should, therefore, be reversed and a new trial granted, with costs to the appellant to abide the event, unless the defendants stipulate to reduce the judgment as entered by the sum of $588.30, in which event the judgment as so modified is affirmed, without costs.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Judgment so far as appealed from reversed and a new trial ordered, with costs to the appellant to abide the event, unless the defendants stipulate to reduce the judgment as entered by the sum of $588.30, in which event the judgment as so modified is affirmed, without costs. Settle order on notice.